Order entered October 17, 2014




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-14-01143-CV

                             CLINTON ADAMS, Appellant

                                           V.

                         CITY OF DALLAS, TEXAS, Appellee

                    On Appeal from the 44th Judicial District Court
                                Dallas County, Texas
                        Trial Court Cause No. DC-12-00321-B

                                        ORDER
      We DENY appellee’s October 7, 2014 motion to dismiss for failure to comply.


                                                  /s/   ADA BROWN
                                                        JUSTICE